DETAILED ACTION
This action is in reply to an application filed November 9th, 2020. Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 19th, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 9th, 2020, February 3rd, 2022, and June 1st, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: FIG. 1 does not show “shift-by-wire control system 1” which is stated to be in the figure in page 5 lines 16-18 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
information acquisition unit in claims 8 and 14 which is interpreted to have the corresponding structure of the transmission ECU 106 as evidenced by page 25 lines 5-11 "The shift-by-wire control system 1 includes…  the transmission ECU 106 as an information acquisition unit configured to acquire the travel speed information" which has the structure of an electronic control unit, and
determination unit in claims 8, 11, 12, and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 11, 12, and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claims recite the limitation of “determination unit” which was interpreted under 112(f) however the specification does not disclose sufficient structure to perform the function of the unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “determination unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites in page 2 line 26 “The power control unit includes: a determination unit…” however it also recites in page 25 lines 13-14 “The shift-by-wire ECU 107 includes a determination unit configured to... ". This shows that the determination unit is not the shift-by-wire ECU 107 or the ECU 112b (power control unit) as these are two separate ECUs. Therefore the determination unit lacks clear sufficient structure as it is neither ECU and is likely a program. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purposes of the prior art rejection below, the examiner has interpreted that the determination unit is either a program or a subunit installed on an electronic control unit that is “configured to determine whether a main power supply from the main power source to the actuator control unit is abnormal and whether the travel speed acquired by the information acquisition unit is equal to or lower than a predetermined speed”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (JP Pub. No. 2008133931 A), herein after Miyata. Note that the translation used for this examiner is the one provided by applicant in their IDS filed June 1st, 2022.
Regarding claim 1, Miyata teaches [a] shift-by-wire control system, comprising: an actuator driven by electric signals generated in response to operator's manipulation to change a speed range; a power source including a main power source and an auxiliary power source (Miyata: Para. 0003, 0004, and 0015; "In a vehicle having such an automatic transmission, a driver operates a shift lever of a driver's seat to actuate a manual valve to select a shift range, and automatically performs a shift control based on an accelerator opening degree, a vehicle speed, and the like within the selected shift range." "As the shift range selected and set by the shift lever operation, there are a parking range (P range), a reverse range (R range), a neutral range (range), and a forward range (e.g., D range). In many cases, the forward range is composed of a plurality of ranges, such as D range, 3 range, 2 range, and L range." "According to a 1 aspect of the present invention, there is provided an automatic transmission control apparatus of a shift-by-wire type including a shift change control device for controlling a plurality of shift ranges by using an electric signal according to an operation of a driver. A main power supply system of a vehicle, an auxiliary power supply provided in parallel with the main power supply system, a power system determination means for determining whether or not the main power supply system has failed, and the power supply system determination means determine that the main power supply system is in failure."); an electronic control unit including a microprocessor and a memory coupled to the microprocessor; and an electric circuit connecting the power source and the electronic control unit, wherein the microprocessor is configured to perform: acquiring travel speed information of the vehicle (Miyata: Para. 0015, 0045, and 0056; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "The battery 10 includes an auxiliary power supply unit 12, an ignition switch 14, an engine ECU 16, a transmission ECU 18, an SBW-ECU (shift-by-wire ECU) 20, a meter ECU 22, and a shift lever. It is connected to a shifter ECU 24 and an SBW actuator (***************) 26 connected to a shift button or the like, and supplies power of 12 V thereto." "The SBW-ECU 20 discharges the auxiliary power supply unit 12 based on the IGP 1 voltage level and the IGP 2 voltage level and the vehicle speed signal flowing from the transmission ECU 18 on the CAN communication."); and determining whether a main power supply from the main power source to the electronic control unit is abnormal and whether the travel speed is equal to or lower than a predetermined speed (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."); controlling the electric circuit to supply power from the auxiliary power source to the electronic control unit when it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed; determining whether an output voltage from the auxiliary power source is equal to or lower than a predetermined voltage (Miyata: Para. 0015, 0051, and 0053; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "As described above, the battery 10 is connected to each of the ECU16, 18, 20, 22, 24 and the auxiliary power supply unit 12 and is connected as an IG _ ON signal to the ECU and the auxiliary power supply unit 12 via the ignition switch 14." "The auxiliary power supply 12 is connected to the SBW-ECU 20 and the SBW actuator 26, so that the battery voltage decreases. Alternatively, when an abnormality (disconnection, contact failure, or terminal deviation) occurs in the power supply from the battery voltage, power is supplied from the auxiliary power supply unit 12 to the SBW-ECU 20 and the SBW actuator 26, and the shift range is made operable to the parking range (P position)."); and controlling the actuator to change the speed range to a parking range when it is determined that the output voltage from the auxiliary power source is equal to or lower than the predetermined voltage during the auxiliary power supply (Miyata: Para. 0028; "In addition, since the auxiliary power supply is switched to the auxiliary power supply when the vehicle speed becomes equal to or lower than the predetermined value and the shift range is automatically changed to the parking range when the voltage of the auxiliary power supply becomes equal to or lower than the predetermined voltage, it is possible to provide an automatic transmission control device of a shift-by-wire type with high reliability.").
Miyata does not explicitly teach controlling the electric circuit to stop an auxiliary power supply from the auxiliary power source to the electronic control unit until it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed however this feature is well known in the art as evidenced by Miyata as the electronic control unit would not be powered by the auxiliary power source if it is programmed to switch to the auxiliary power source from a different source later (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage.") for the benefit of preserving the charge of the auxiliary power source until it is needed.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the auxiliary power supply switching device from Miyata to stop the auxiliary power source from powering the electric circuit when the main power source in operating normally or the travel speed is equal to or lower than the predetermined speed, for the benefit of preserving the charge of the auxiliary power source until it is needed.
Regarding claim 2, Miyata remains as applied as in claim 1 and goes on to further teach [t]he shift-by-wire control system according to claim 1, wherein the auxiliary power source includes a plurality of electric double layer capacitors (Miyata: Para. 0044; "Reference numeral 10 denotes a battery as a main power source, which is composed of, for example, a lead battery with an output of 12 V. Reference numeral 12 denotes an auxiliary power supply device, which is composed of a plurality of electric double layer capacitors as will be described later in detail with reference to FIG. 2.").
Regarding claim 3, Miyata remains as applied as in claim 1 and goes on to further teach [t]he shift-by-wire control system according to claim 1, wherein the auxiliary power source is connected to an ignition switch connected to the main power source and configured to be able to supply power to the ignition switch (Miyata: Para. 0051; "As described above, the battery 10 is connected to each of the ECU 16, 18, 20, 22, 24 and the auxiliary power supply unit 12 and is connected as an IG _ ON signal to the ECU and the auxiliary power supply unit 12 via the ignition switch 14.").
Regarding claim 4, Miyata remains as applied as in claim 1 and goes on to further teach [t]he shift-by-wire control system according to claim 1, wherein the microprocessor is configured to perform: determining whether an input voltage to the auxiliary power source is equal to or lower than a first voltage (Miyata: Para. 0083; "Next, generation of the charging abnormality signal on the auxiliary power supply unit ECU 32 will be described with reference to a flowchart shown in FIG. 6. First, in step S 50, it is determined whether or not the input voltage level V 1 is smaller than X, and if it is small, the process proceeds to step S 51 to turn on the charging abnormality signal. Here, X is, for example, 12 V."); determining whether the output voltage from the auxiliary power source is equal to or lower than a second voltage lower than the first voltage (Miyata: Para. 0084 and 0089; "If the result of Step S 50 is negative, the process proceeds to step S 52, where it is determined whether or not the output voltage level V 2 is smaller than Y. Here, Y is, for example, 9 V. If YES in step S 52, the process proceeds to step S 51 to turn on the charging abnormality signal." "Next, a process of generating a capacitor deterioration signal ON in the auxiliary power supply unit ECU 32 will be described with reference to a flowchart of FIG. 8. First, in step S 70, it is determined whether or not the input voltage V 1 is smaller than the output voltage V 2 - a. Here, a is a voltage drop of the diode D 1 of FIG. 2, and is about 1 V."), and controlling the actuator to maintain the speed range in the parking range for a predetermined time period when it is determined that the input voltage to the auxiliary power source is equal to or lower than the first voltage or the output voltage from the auxiliary power source is equal to or lower than the second voltage during the auxiliary power supply (Miyata: Para. 0081, 0083-0085, and 0087; "If YES in step S 42, the process proceeds to step S 43 and the P input signal is turned on. In other words, the SBW actuator 26 forcibly drives the shift position to the parking position (P position)." "2 Next, generation of the charging abnormality signal on the auxiliary power supply unit ECU 32 will be described with reference to a flowchart shown in FIG. 6. First, in step S 50, it is determined whether or not the input voltage level V 1 is smaller than X, and if it is small, the process proceeds to step S 51 to turn on the charging abnormality signal. Here, X is, for example, 12 V." "If the result of Step S 50 is negative, the process proceeds to step S 52, where it is determined whether or not the output voltage level V 2 is smaller than Y. Here, Y is, for example, 9 V. If YES in step S 52, the process proceeds to step S 51 to turn on the charging abnormality signal." "When the charging abnormality signal is turned on in step S 51, the SBW-ECU 20 receives the charging abnormality signal through serial communication, proceeds to a P fixing flow described below, and transmits a charging abnormality signal to the transmission ECU 18 through CAN communication." "First, in step S 60, it is determined whether or not the shift position is in the parking P, and in the case of an affirmative determination, the process proceeds to step S 61 to determine a charging abnormality signal from the auxiliary power supply ECU 32, and if the charging abnormality signal is ON, the control proceeds to step S 62, and a P fixed signal that does not receive a signal other than the P position is turned ON. The P fixed signal is kept on until a fixed time elapses (Step S63).").
Regarding claim 5, Miyata remains as applied as in claim 1 and goes on to further teach [t]he shift-by-wire control system according to claim 1, wherein the electronic control unit includes: an actuator control unit configured to control the actuator (Miyata: Para. 0050; "Based on a request from the transmission ECU 18, the SBW-ECU 20 drives the SBW actuator 26 to change the shift position (shift range). The changed position is detected by the position sensor 28, and the transmission ECU 18 and the SBW-ECU 20 recognize the detected position as an actual position signal."); and a power control unit configured to control power supply from the power source to the actuator control unit (Miyata: Para. 0045; "The battery 10 includes an auxiliary power supply unit 12, an ignition switch 14, an engine ECU 16, a transmission ECU 18, an SBW-ECU (shift -by-wire ECU) 20, a meter ECU 22, and a shift lever. It is connected to a shifter ECU 24 and an SBW actuator (***************) 26 Connected to a shift button or the like, and supplies power of 12 V thereto."), wherein the electric circuit includes a switch connecting and disconnecting the auxiliary power source and the power control unit (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."), wherein the microprocessor is configured to perform: controlling the switch to disconnect the auxiliary power source and the power control unit until it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."); and controlling the switch to connect the auxiliary power source and the power control unit when it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015, 0051, and 0053; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "As described above, the battery 10 is connected to each of the ECU16, 18, 20, 22, 24 and the auxiliary power supply unit 12 and is connected as an IG _ ON signal to the ECU and the auxiliary power supply unit 12 via the ignition switch 14." "The auxiliary power supply 12 is connected to the SBW-ECU 20 and the SBW actuator 26, so that the battery voltage decreases. Alternatively, when an abnormality (disconnection, contact failure, or terminal deviation) occurs in the power supply from the battery voltage, power is supplied from the auxiliary power supply unit 12 to the SBW-ECU 20 and the SBW actuator 26, and the shift range is made operable to the parking range (P position).").
Regarding claim 6, Miyata remains as applied as in claim 5 and goes on to further teach [t]he shift-by-wire control system according to claim 5, wherein the switch is a first switch, wherein the electric circuit further includes a second switch connecting and disconnecting the auxiliary power source and the actuator control unit (Miyata: Para. 0066; "Further, the SBW-ECU 20 is provided from a voltage level of the terminals IG 1 and IGP 2 and a voltage level flowing to a switch for driving switching of a motor 34 in the SBW actuator 26 or a transistor TR. Abnormalities, such as disconnection of the power supply line from the auxiliary power supply 12 and a short circuit, are judged, in being abnormal, it supposes that discharge is unusual, and a discharge abnormality signal is sent on CAN communication, and it is * with meter etc."), wherein the microprocessor is configured to perform: controlling the second switch to disconnect the auxiliary power source and the actuator control unit until it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015 and 0066; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "Further, the SBW-ECU 20 is provided from a voltage level of the terminals IG 1 and IGP 2 and a voltage level flowing to a switch for driving switching of a motor 34 in the SBW actuator 26 or a transistor TR. Abnormalities, such as disconnection of the power supply line from the auxiliary power supply 12 and a short circuit, are judged, in being abnormal, it supposes that discharge is unusual, and a discharge abnormality signal is sent on CAN communication, and it is * with meter etc."); and controlling the second switch to connect the auxiliary power source and the actuator control unit when it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015 and 0066; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "Further, the SBW-ECU 20 is provided from a voltage level of the terminals IG 1 and IGP 2 and a voltage level flowing to a switch for driving switching of a motor 34 in the SBW actuator 26 or a transistor TR. Abnormalities, such as disconnection of the power supply line from the auxiliary power supply 12 and a short circuit, are judged, in being abnormal, it supposes that discharge is unusual, and a discharge abnormality signal is sent on CAN communication, and it is * with meter etc.").
Regarding claim 7, Miyata remains as applied as in claim 1 and goes on to further teach [t]he shift-by-wire control system according to claim 1, wherein the electronic control unit includes: a first ECU configured to control the actuator (Miyata: Para. 0050; "Based on a request from the transmission ECU 18, the SBW-ECU 20 drives the SBW actuator 26 to change the shift position (shift range). The changed position is detected by the position sensor 28, and the transmission ECU 18 and the SBW-ECU 20 recognize the detected position as an actual position signal."); a second ECU connected to the first ECU through serial communication; and a third ECU configured to read signals indicating the travel speed through CAN communication and connected to the first ECU (Miyata: Para. 0056; "The SBW-ECU 20 discharges the auxiliary power supply unit 12 based on the IGP 1 voltage level and the IGP 2 voltage level and the vehicle speed signal flowing from the transmission ECU 18 on the CAN communication. The permission is determined and transmitted to the auxiliary power supply unit 12 in serial communication as indicated by an arrow 21.").

Regarding claim 8, Miyata teaches [a] shift-by-wire control system, an actuator driven by electric signals generated in response to operator's manipulation to change a speed range; a power source including a main power source and an auxiliary power source (Miyata: Para. 0003, 0004, and 0015; "In a vehicle having such an automatic transmission, a driver operates a shift lever of a driver's seat to actuate a manual valve to select a shift range, and automatically performs a shift control based on an accelerator opening degree, a vehicle speed, and the like within the selected shift range." "As the shift range selected and set by the shift lever operation, there are a parking range (P range), a reverse range (R range), a neutral range (range), and a forward range (e.g., D range). In many cases, the forward range is composed of a plurality of ranges, such as D range, 3 range, 2 range, and L range." "According to a 1 aspect of the present invention, there is provided an automatic transmission control apparatus of a shift-by-wire type including a shift change control device for controlling a plurality of shift ranges by using an electric signal according to an operation of a driver. A main power supply system of a vehicle, an auxiliary power supply provided in parallel with the main power supply system, a power system determination means for determining whether or not the main power supply system has failed, and the power supply system determination means determine that the main power supply system is in failure."); an electronic control unit including a microprocessor and a memory coupled to the microprocessor; and an electric circuit connecting the power source and the electronic control unit, wherein the microprocessor is configured to perform as: an actuator control unit configured to control the actuator (Miyata: Para. 0045 and 0050; "The battery 10 includes an auxiliary power supply unit 12, an ignition switch 14, an engine ECU 16, a transmission ECU 18, an SBW-ECU (shift-by-wire ECU) 20, a meter ECU 22, and a shift lever. It is connected to a shifter ECU 24 and an SBW actuator (***************) 26 connected to a shift button or the like, and supplies power of 12 V thereto." "Based on a request from the transmission ECU 18, the SBW-ECU 20 drives the SBW actuator 26 to change the shift position (shift range). The changed position is detected by the position sensor 28, and the transmission ECU 18 and the SBW-ECU 20 recognize the detected position as an actual position signal."); a power control unit configured to control power supply from the power source to the actuator control unit (Miyata: Para. 0045; "The battery 10 includes an auxiliary power supply unit 12, an ignition switch 14, an engine ECU 16, a transmission ECU 18, an SBW-ECU (shift -by-wire ECU) 20, a meter ECU 22, and a shift lever. It is connected to a shifter ECU 24 and an SBW actuator (***************) 26 Connected to a shift button or the like, and supplies power of 12 V thereto."); and an information acquisition unit configured to acquire travel speed information of the vehicle (Miyata: Para. 0015 and 0056; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "The SBW-ECU 20 discharges the auxiliary power supply unit 12 based on the IGP 1 voltage level and the IGP 2 voltage level and the vehicle speed signal flowing from the transmission ECU 18 on the CAN communication. "), wherein the power control unit includes: a determination unit configured to determine whether a main power supply from the main power source to the actuator control unit is abnormal and whether the travel speed acquired by the information acquisition unit is equal to or lower than a predetermined speed (Miyata: Para. 0015; "A main power supply system of a vehicle, an auxiliary power supply provided in parallel with the main power supply system, a power system determination means for determining whether or not the main power supply system has failed, and the power supply system determination means determine that the main power supply system is in failure. The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."), wherein the determination unit is further configured to determine whether an output voltage from the auxiliary power source is equal to or lower than a predetermined voltage (Miyata: Para. 0015; "A main power supply system of a vehicle, an auxiliary power supply provided in parallel with the main power supply system, a power system determination means for determining whether or not the main power supply system has failed, and the power supply system determination means determine that the main power supply system is in failure. The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."), wherein the power control unit is configured… to control the electric circuit to supply power from the auxiliary power source to the actuator control unit when it is determined by the determination unit that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015, 0051, and 0053; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "As described above, the battery 10 is connected to each of the ECU 16, 18, 20, 22, 24 and the auxiliary power supply unit 12 and is connected as an IG _ ON signal to the ECU and the auxiliary power supply unit 12 via the ignition switch 14." "The auxiliary power supply 12 is connected to the SBW-ECU 20 and the SBW actuator 26, so that the battery voltage decreases. Alternatively, when an abnormality (disconnection, contact failure, or terminal deviation) occurs in the power supply from the battery voltage, power is supplied from the auxiliary power supply unit 12 to the SBW-ECU 20 and the SBW actuator 26, and the shift range is made operable to the parking range (P position)."), wherein the actuator control unit is configured to control the actuator to change the speed range to a parking range when it is determined by the determination unit that the output voltage from the auxiliary power source is equal to or lower than the predetermined voltage during the auxiliary power supply (Miyata: Para. 0028; "In addition, since the auxiliary power supply is switched to the auxiliary power supply when the vehicle speed becomes equal to or lower than the predetermined value and the shift range is automatically changed to the parking range when the voltage of the auxiliary power supply becomes equal to or lower than the predetermined voltage, it is possible to provide an automatic transmission control device of a shift-by-wire type with high reliability.").
Miyata does not explicitly teach the power control unit is configured to control the electric circuit to stop an auxiliary power supply from the auxiliary power source to the actuator control unit until it is determined by the determination unit that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed however this feature is well known in the art as evidenced by Miyata as the actuator control unit would not be powered by the auxiliary power source if it is programmed to switch to the auxiliary power source from a different source later (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage.") for the benefit of preserving the charge of the auxiliary power source until it is needed.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the auxiliary power supply switching device from Miyata to stop the auxiliary power source from powering the shift-by-wire (SBW) ECU 20 when the main power source in operating normally or the travel speed is equal to or lower than the predetermined speed, for the benefit of preserving the charge of the auxiliary power source until it is needed.
Regarding claim 9, Miyata remains as applied as in claim 8 and goes on to further teach [t]he shift-by-wire control system according to claim 8, wherein the auxiliary power source includes a plurality of electric double layer capacitors (Miyata: Para. 0044; "Reference numeral 10 denotes a battery as a main power source, which is composed of, for example, a lead battery with an output of 12 V. Reference numeral 12 denotes an auxiliary power supply device, which is composed of a plurality of electric double layer capacitors as will be described later in detail with reference to FIG. 2.").
Regarding claim 10, Miyata remains as applied as in claim 8 and goes on to further teach [t]he shift-by-wire control system according to claim 8, wherein the auxiliary power source is connected to an ignition switch connected to the main power source and configured to be able to supply power to the ignition switch (Miyata: Para. 0051; "As described above, the battery 10 is connected to each of the ECU 16, 18, 20, 22, 24 and the auxiliary power supply unit 12 and is connected as an IG _ ON signal to the ECU and the auxiliary power supply unit 12 via the ignition switch 14.").
Regarding claim 11, Miyata remains as applied as in claim 8 and goes on to further teach [t]he shift-by-wire control system according to claim 8, wherein the determination unit is further configured to determine whether an input voltage to the auxiliary power source is equal to or lower than a first voltage, and to determine whether the output voltage from the auxiliary power source is equal to or lower than a second voltage lower than the first voltage (Miyata: Para. 0083, 0084, and 0089; "Next, generation of the charging abnormality signal on the auxiliary power supply unit ECU 32 will be described with reference to a flowchart shown in FIG. 6. First, in step S 50, it is determined whether or not the input voltage level V 1 is smaller than X, and if it is small, the process proceeds to step S 51 to turn on the charging abnormality signal. Here, X is, for example, 12 V." "If the result of Step S 50 is negative, the process proceeds to step S 52, where it is determined whether or not the output voltage level V 2 is smaller than Y. Here, Y is, for example, 9 V. If YES in step S 52, the process proceeds to step S 51 to turn on the charging abnormality signal." "Next, a process of generating a capacitor deterioration signal ON in the auxiliary power supply unit ECU 32 will be described with reference to a flowchart of FIG. 8. First, in step S 70, it is determined whether or not the input voltage V 1 is smaller than the output voltage V 2 - a. Here, a is a voltage drop of the diode D 1 of FIG. 2, and is about 1 V."), wherein the actuator control unit is configured to control the actuator to maintain the speed range in the parking range for a predetermined time period when it is determined by the determination unit that the input voltage to the auxiliary power source is equal to or lower than the first voltage or the output voltage from the auxiliary power source is equal to or lower than the second voltage during the auxiliary power supply (Miyata: Para. 0081, 0083-0085, and 0087; "If YES in step S 42, the process proceeds to step S 43 and the P input signal is turned on. In other words, the SBW actuator 26 forcibly drives the shift position to the parking position (P position)." "2 Next, generation of the charging abnormality signal on the auxiliary power supply unit ECU 32 will be described with reference to a flowchart shown in FIG. 6. First, in step S 50, it is determined whether or not the input voltage level V 1 is smaller than X, and if it is small, the process proceeds to step S 51 to turn on the charging abnormality signal. Here, X is, for example, 12 V." "If the result of Step S 50 is negative, the process proceeds to step S 52, where it is determined whether or not the output voltage level V 2 is smaller than Y. Here, Y is, for example, 9 V. If YES in step S 52, the process proceeds to step S 51 to turn on the charging abnormality signal." "When the charging abnormality signal is turned on in step S 51, the SBW-ECU 20 receives the charging abnormality signal through serial communication, proceeds to a P fixing flow described below, and transmits a charging abnormality signal to the transmission ECU 18 through CAN communication." "First, in step S 60, it is determined whether or not the shift position is in the parking P, and in the case of an affirmative determination, the process proceeds to step S 61 to determine a charging abnormality signal from the auxiliary power supply ECU 32, and if the charging abnormality signal is ON, the control proceeds to step S 62, and a P fixed signal that does not receive a signal other than the P position is turned ON. The P fixed signal is kept on until a fixed time elapses (Step S63).").
Regarding claim 12, Miyata remains as applied as in claim 8 and goes on to further teach [t]he shift-by-wire control system according to claim 8, wherein the electric circuit includes a switch connecting and disconnecting the auxiliary power source and the power control unit (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."), wherein the power control unit is configured to control the switch to disconnect the auxiliary power source and the power control unit until it is determined by the determination unit that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed, and to control the switch to connect the auxiliary power source and the power control unit when it is determined by the determination unit that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage.").
Regarding claim 13, Miyata remains as applied as in claim 12 and goes on to further teach [t]he shift-by-wire control system according to claim 12, wherein the switch is a first switch, wherein the electric circuit further includes a second switch connecting and disconnecting the auxiliary power source and the actuator control unit (Miyata: Para. 0066; "Further, the SBW-ECU 20 is provided from a voltage level of the terminals IG 1 and IGP 2 and a voltage level flowing to a switch for driving switching of a motor 34 in the SBW actuator 26 or a transistor TR. Abnormalities, such as disconnection of the power supply line from the auxiliary power supply 12 and a short circuit, are judged, in being abnormal, it supposes that discharge is unusual, and a discharge abnormality signal is sent on CAN communication, and it is * with meter etc."), wherein the power control unit is configured to control the second switch to disconnect the auxiliary power source and the actuator control unit until it is determined by the determination unit that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed, and to control the second switch to connect the auxiliary power source and the actuator control unit when it is determined by the determination unit that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed (Miyata: Para. 0015 and 0066; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "Further, the SBW-ECU 20 is provided from a voltage level of the terminals IG 1 and IGP 2 and a voltage level flowing to a switch for driving switching of a motor 34 in the SBW actuator 26 or a transistor TR. Abnormalities, such as disconnection of the power supply line from the auxiliary power supply 12 and a short circuit, are judged, in being abnormal, it supposes that discharge is unusual, and a discharge abnormality signal is sent on CAN communication, and it is * with meter etc.").
Regarding claim 14, Miyata remains as applied as in claim 8 and goes on to further teach [t]he shift-by-wire control system according to claim 8, wherein the electronic control unit includes: a first ECU configured to function as the actuator control unit (Miyata: Para. 0050; "Based on a request from the transmission ECU 18, the SBW-ECU 20 drives the SBW actuator 26 to change the shift position (shift range). The changed position is detected by the position sensor 28, and the transmission ECU 18 and the SBW-ECU 20 recognize the detected position as an actual position signal."); a second ECU connected to the first ECU through serial communication and configured to function as the power control unit; and a third ECU configured to read signals indicating the travel speed through CAN communication, connected to the first ECU, and configured to function as the information acquisition unit (Miyata: Para. 0056; "The SBW-ECU 20 discharges the auxiliary power supply unit 12 based on the IGP 1 voltage level and the IGP 2 voltage level and the vehicle speed signal flowing from the transmission ECU 18 on the CAN communication. The permission is determined and transmitted to the auxiliary power supply unit 12 in serial communication as indicated by an arrow 21.").

Regarding claim 15, Miyata teaches [a] shift-by-wire control method for controlling shifting operation of a vehicle including: an actuator driven by electric signals generated in response to operator's manipulation to change a speed range; a power source including a main power source and an auxiliary power source; and an electric circuit connecting the power source and the actuator (Miyata: Para. 0003, 0004, 0015, and 0045; "In a vehicle having such an automatic transmission, a driver operates a shift lever of a driver's seat to actuate a manual valve to select a shift range, and automatically performs a shift control based on an accelerator opening degree, a vehicle speed, and the like within the selected shift range." "As the shift range selected and set by the shift lever operation, there are a parking range (P range), a reverse range (R range), a neutral range (range), and a forward range (e.g., D range). In many cases, the forward range is composed of a plurality of ranges, such as D range, 3 range, 2 range, and L range." "According to a 1 aspect of the present invention, there is provided an automatic transmission control apparatus of a shift-by-wire type including a shift change control device for controlling a plurality of shift ranges by using an electric signal according to an operation of a driver. A main power supply system of a vehicle, an auxiliary power supply provided in parallel with the main power supply system, a power system determination means for determining whether or not the main power supply system has failed, and the power supply system determination means determine that the main power supply system is in failure." "The battery 10 includes an auxiliary power supply unit 12, an ignition switch 14, an engine ECU 16, a transmission ECU 18, an SBW-ECU (shift -by-wire ECU) 20, a meter ECU 22, and a shift lever. It is connected to a shifter ECU 24 and an SBW actuator (***************) 26 Connected to a shift button or the like, and supplies power of 12 V thereto."), wherein the electric circuit includes an actuator control circuit configured to control the actuator (Miyata: Para. 0050; "Based on a request from the transmission ECU 18, the SBW-ECU 20 drives the SBW actuator 26 to change the shift position (shift range). The changed position is detected by the position sensor 28, and the transmission ECU 18 and the SBW-ECU 20 recognize the detected position as an actual position signal."), wherein the shift-by-wire control method comprises: acquiring travel speed information of the vehicle (Miyata: Para. 0015 and 0056; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "The SBW-ECU 20 discharges the auxiliary power supply unit 12 based on the IGP 1 voltage level and the IGP 2 voltage level and the vehicle speed signal flowing from the transmission ECU 18 on the CAN communication. "); determining whether a main power supply from the main power source to the actuator control circuit is abnormal and whether the travel speed is equal to or lower than a predetermined speed (Miyata: Para. 0015; "A main power supply system of a vehicle, an auxiliary power supply provided in parallel with the main power supply system, a power system determination means for determining whether or not the main power supply system has failed, and the power supply system determination means determine that the main power supply system is in failure. The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage."); controlling the electric circuit to supply power from the auxiliary power source to the actuator control circuit when it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed; determining whether an output voltage from the auxiliary power source is equal to or lower than a predetermined voltage (Miyata: Para. 0015, 0051, and 0053; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage." "As described above, the battery 10 is connected to each of the ECU 16, 18, 20, 22, 24 and the auxiliary power supply unit 12 and is connected as an IG _ ON signal to the ECU and the auxiliary power supply unit 12 via the ignition switch 14." "The auxiliary power supply 12 is connected to the SBW-ECU 20 and the SBW actuator 26, so that the battery voltage decreases. Alternatively, when an abnormality (disconnection, contact failure, or terminal deviation) occurs in the power supply from the battery voltage, power is supplied from the auxiliary power supply unit 12 to the SBW-ECU 20 and the SBW actuator 26, and the shift range is made operable to the parking range (P position)."); and controlling the actuator to change the speed range to a parking range when it is determined that the output voltage from the auxiliary power source is equal to or lower than the predetermined voltage during the auxiliary power supply (Miyata: Para. 0028; "In addition, since the auxiliary power supply is switched to the auxiliary power supply when the vehicle speed becomes equal to or lower than the predetermined value and the shift range is automatically changed to the parking range when the voltage of the auxiliary power supply becomes equal to or lower than the predetermined voltage, it is possible to provide an automatic transmission control device of a shift-by-wire type with high reliability.").
Miyata does not explicitly teach controlling the electric circuit to stop an auxiliary power supply from the auxiliary power source to the actuator control circuit until it is determined that the main power supply is abnormal and the travel speed is equal to or lower than the predetermined speed however this feature is well known in the art as evidenced by Miyata as the actuator control unit would not be powered by the auxiliary power source if it is programmed to switch to the auxiliary power source from a different source later (Miyata: Para. 0015; "The auxiliary power supply switching device is provided with an auxiliary power supply switching device for performing switching control from the main power supply system to the auxiliary power supply when the vehicle speed is equal to or lower than a predetermined value, wherein the main power supply system is determined to be faulty and the auxiliary power supply switching device is switched to the auxiliary power supply by the auxiliary power supply switching device and the voltage of the auxiliary power supply becomes lower than a predetermined voltage.") for the benefit of preserving the charge of the auxiliary power source until it is needed.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the auxiliary power supply switching device from Miyata to stop the auxiliary power source from powering the shift-by-wire (SBW) ECU 20 when the main power source in operating normally or the travel speed is equal to or lower than the predetermined speed, for the benefit of preserving the charge of the auxiliary power source until it is needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueno; Koki (US Pub. No. 20120022754 A1) discloses a shifting control device for vehicle for performing parking lock in response to an operation of a driver, and more particularly, to a shift-by-wire technology for electrically controlling a switching to a parking range of a transmission to perform a parking lock.
Morita; Kyohei (US Pub. No. 20200189414 A1) discloses an auxiliary power source functioning as a backup power source is discharged to continue to supply power to a backup target (e.g., a shift-by-wire control system or an electric parking brake system) in the event that the main power source has failed.
Nakade et al. (US Pub. No. 20180149268 A1) discloses a parking lock control device in a shift-by-wire system for a vehicle for controlling an operation state of a parking lock mechanism driven by an electric actuator, and a technique to restrain an electric actuator from being wrongly determined to have a failure when an output voltage of a first power supply for supplying an electric power to the electric actuator is in a low voltage state.
Tanaka Takahide (DE Pub. No. 102017223588 A1) discloses a shift-by-wire control system that operates a shift-by-wire ECU that, when a main battery fails to supply power, or the main battery fails to supply power, and a running speed of a vehicle is lower than a predetermined speed, a relay circuit is turned on to supply power from the auxiliary battery and the shift-by-wire ECU operates to switch a shift position of a transmission of a vehicle to a parking position P when a P-switch is turned on, an intention of a driver or passenger to leave the vehicle is detected, a vehicle speed is lower than a predetermined speed or a voltage of the auxiliary battery is lower than a predetermined voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663